MEMORANDUM **
Esther Maria Monzon de Rubio, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order affirming the Immigration Judge’s (“IJ”) decision, denying her application for suspension of deportation. Because the *985transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence a factual finding that an alien has failed to demonstrate continuous physical presence, id. at 1151 (9th Cir.1997), and review de novo due process contentions, Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir. 2002). We deny the petition for review.
Substantial evidence supports the IJ’s finding that Monzon de Rubio failed to establish the requisite seven years of continuous physical presence in the United States prior to issuance of her Order to Show Cause, rendering her ineligible for suspension of deportation. See Otarola v. INS, 270 F.3d 1272, 1274 n. 3 (9th Cir. 2001). Munoz de Rubio’s contention that her due process rights were violated because she was denied the right to a full and fair hearing lacks merit because she did not suffer prejudice as a result of any alleged violation in her deportation proceeding. See United States v. Corrales-Beltran, 192 F.3d 1311, 1318 (9th Cir. 1999).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.